Citation Nr: 0941890	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  05-00 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

2.  Entitlement to service connection for degenerative joint 
disease of the left hand, to include as secondary to fracture 
of the left ring finger status post open reduction internal 
fixation.

3.  Entitlement to service connection for chronic 
prostatitis.

4.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975 
and from April 1981 to October 2002, his decorations include 
the Bronze Star Medal, Parachutist Badge, Air Assault Badge, 
Ranger Tab, and Bronze German Armed Forces Parachutist Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In a statement dated in December 2004 the Veteran raised the 
issue of entitlement to service connection for gout.  As this 
matter is not currently developed or certified for appellate 
review, it is referred to the RO for appropriate action.

The issues of entitlement to service connection for 
degenerative joint disease of the left hand, to include as 
secondary to fracture of the left ring finger status post 
open reduction internal fixation, entitlement to service 
connection for degenerative joint disease of the cervical 
spine, and entitlement to service connection for 
hypertension, to include as secondary to diabetes mellitus, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's chronic prostatitis is reasonably related to 
his active service.


CONCLUSION OF LAW

Chronic prostatitis was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, the law provides that, where a 
Veteran served ninety days or more of active military 
service, and certain chronic diseases, such as arthritis, 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

As an alternative to establishing the second and third prong 
in Hickson, the Veteran may show a continuity of 
symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 
(2007)(citing 38 C.F.R. § 3.303(b) (2006); Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997)).

Continuity of symptomatology may be established if a Veteran 
can demonstrate (1) the condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical, or in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96.

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for 
chronic prostatitis.  The service treatment records reveal 
that he was diagnosed with and treated for chronic 
prostatitis in August 1990, February 1991, and June 1998.  

In October 2004 the Veteran was afforded a VA Compensation 
and Pension (C&P) examination.  The Veteran reported that he 
had recurrent symptoms of urgency, frequency, and nocturia 
but no pain.  He indicated that he had a recent flareup that 
was being treated with antibiotics.  After examination the 
Veteran was noted to have a history of recurrent or chronic 
prostatitis that was currently inactive.  However, the 
examiner did not render an opinion regarding the etiology of 
any chronic prostatitis.

In private treatment notes, dated in October and November 
2004, the Veteran was diagnosed with prostatitis.

In light of the evidence, the Board finds that entitlement to 
service connection for chronic prostatitis is warranted.  The 
Veterans service treatment records reveal that he was treated 
for prostatitis in service.  His post service treatment 
records reveal that he has been treated for prostatitis since 
service and upon examination in October 2004; he was noted to 
have a history of chronic prostatitis.  He has indicated that 
he has had symptoms of chronic prostatitis since service such 
as urgency, frequency, and nocturia.  The Board notes that 
the Veteran is competent to report that he has and continues 
to have these symptoms.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  As the evidence of record reveals 
that the Veteran is currently diagnosed with chronic 
prostatitis, was diagnosed with and treated for prostatitis 
in service, and reveals a continuity of symptomology 
regarding prostatitis since service, entitlement to service 
connection for chronic prostatitis is granted.


ORDER

Entitlement to service connection for chronic prostatitis is 
granted.
REMAND

The Veteran seeks entitlement to service connection for 
hypertension, to include as secondary to diabetes mellitus.  
The Veteran contends that his current essential hypertension 
is related to his multiple high blood pressure measurements 
in service and, if not, it is related to his service-
connected diabetes mellitus.  The Veteran's service treatment 
records reveal multiple elevated blood pressure measurements 
and that the Veteran was noted to have possible hypertension 
in September 2000.

In a private treatment note, dated in February 2004, the 
Veteran was diagnosed with hypertension and was provided with 
medication refill prescriptions.  Hypertension was again 
diagnosed in October 2004.

In October 2004 the Veteran was afforded a VA C&P 
examination.  After examination, he was diagnosed with well 
controlled hypertension.  However, the examiner did not 
render an opinion regarding the etiology of hypertension.

In a private treatment note, dated in November 2004, the 
Veteran was diagnosed with essential hypertension.

The Board notes that once VA undertakes the effort to provide 
an examination when developing a service-connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As such, the Board has no discretion 
and must remand the claim.

The Veteran seeks entitlement to service connection for 
degenerative joint disease of the left hand, to include as 
secondary to fracture of the left ring finger status post 
open reduction internal fixation.  His service treatment 
records reveal that in November 1988 he was treated for a 
volar chip fracture in his left hand after he jammed his 
third finger on someone's face playing basketball.  In 
September 1989, he injured his left fourth finger while 
playing football.  In October 1989, he was treated for status 
post chip fracture of the left fourth finger.  The Veteran 
was subsequently diagnosed with status post mallet fracture 
of the left ring finger and the fracture was surgically 
corrected.  In October 1993, upon regular physical 
examination, there was a mild fracture deformity of the left 
ring finger.  An August 2001 x-ray of the left hand noted 
mild joint space loss at the DIP joint of the fourth finger 
with degenerative spurring.  Minimal spurring was noted at 
the DIP joint of the fifth finger.

Following service, in a private treatment note, dated in 
February 2004, the Veteran complained of arthritis of the 
left hand ring finger and reported his previous fracture of 
the left ring finger.  He was diagnosed with joint pain and 
prescribed Motrin.

In October 2004 the Veteran was afforded a VA C&P 
examination.  He reported that he fractured his left fourth 
finger in service.  He indicated that he had rare pain and 
that his grip was okay.  He had a mild deformity of the 
finger.  He was not diagnosed with any degenerative joint 
disease of the left hand and no opinion was rendered 
regarding the etiology of any left hand condition. 

In a private treatment note, dated in November 2004, the 
Veteran was diagnosed with arthritis.

As noted above, once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As such, the Board has no discretion 
and must remand the claim.

The Veteran seeks entitlement to service connection for 
degenerative joint disease of the cervical spine.  His 
service treatment records do not reveal any complaint, 
diagnosis, or treatment for any cervical spine condition.

In October 2004 the Veteran was afforded a VA C&P 
examination.  He reported that he did not have neck pain but 
had pain in the right side of his neck associated with 
arthritis in the right acromioclavicular joint.  He was not 
diagnosed with any degenerative joint disease of the cervical 
spine.

In a private treatment note, dated in December 2004, the 
Veteran was noted to have undergone an x-ray of the cervical 
spine.  The x-ray revealed moderate hypertrophic degenerative 
arthritis from C4 through C7 with mild disc space narrowing 
between C5-C6 and C6-C7 and right sided neural foraminal 
encroachment.  However, no opinion regarding the etiology of 
the Veteran's condition was provided.

In a letter dated in December 2004, a private chiropractor 
indicated that the Veteran had been treated for neck, mid 
back, and right shoulder pain.  According to the 
chiropractor, the Veteran had been experiencing the pain for 
the prior 10 years and that the pain had recently become more 
severe.  Physical examination revealed moderate to severe 
pain and tenderness of the cervical spine from C3-6.  Pain 
and tenderness at the right costo/transverse joint was 
moderate to severe.  Passive flexion of the cervical joint 
revealed right scapular pain.  The Soto Hall test was 
positive for pain.  Cervical compression was positive for 
pain.  Right brachialis DTR was diminished.  All other DTR's 
of the upper extremity were normal.  The chiropractor noted 
that x-rays of the cervical spine from Fox Army Hospital 
revealed degenerative joint disease from C4-7.  Disc space 
narrowing was noted at C6-7.  Foraminal encroachment was 
noted on the right side at C5-6 and C6-7.  The chiropractor 
diagnosed with cervical radiculopathy, cervical degenerative 
joint disease, cervical spondylosis, and associated muscle 
spasm.  The chiropractor noted that the type of arthritis was 
due to "wear and tear" and that it developed over a long 
period of time and was typically related to repetitive strain 
and trauma.

The Board acknowledges that, to date, VA has neither afforded 
the Veteran an examination nor solicited a medical opinion as 
to the onset and/or etiology of his degenerative joint 
disease of the cervical spine.  Under 38 U.S.C.A. § 
5103A(d)(2), VA must provide a medical examination and/or 
obtain a medical opinion when there is:  (1) competent 
evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In this case, the evidence of record reveals that the Veteran 
participated in parachute jumps.  His post service treatment 
records reveal that degenerative joint disease of the 
cervical spine was diagnosed and a chiropractor has indicated 
that the Veteran's cervical spine condition is of the type 
that usually occurs due to "wear and tear" over a long 
period of time.  As such, the Board must remand the Veteran's 
claim for an examination to performed and for the 

Review of the claims folder reveals that the Veteran was 
treated by a chiropractor for his degenerative joint disease 
of the cervical spine in November 2004.  However, the records 
associated with this treatment have not been associated with 
the claims folder.  In addition, the Veteran receives primary 
care treatment from the VA at the VA Medical Center (VAMC) in 
Montgomery, Alabama.  However, review of the claims folder 
does not reveal any records regarding the Veteran's treatment 
at the VAMC in Montgomery, Alabama dated since September 
2003.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the AMC 
should, after obtaining proper authorization, attempt to 
obtain the Veteran's records of treatment from the Veteran's 
chiropractor, Dr. K.M., and attempt to obtain VA clinical 
records pertaining to the Veteran from the VAMC in 
Montgomery, Alabama dated since September 2003.

Accordingly, the case is REMANDED for the following action:

1.  After securing the proper 
authorization, request treatment records 
pertaining to the Veteran from the 
Veteran's chiropractor, Dr. K.M.  Any 
additional pertinent records identified 
by the appellant during the course of the 
remand should also be obtained, following 
the receipt of any necessary 
authorizations from the appellant, and 
associated with the claims file.

2.  Attempt to obtain VA medical records 
pertaining to the Veteran that are dated 
after September 2003.

3.  After completing the above 
development, arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any hypertension found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  The examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The examiner should comment on the 
Veteran's report of in-service high blood 
pressure, and opine as to whether it is 
at least as likely as not (a 50 percent 
or greater probability) that any 
hypertension found is related to or had 
its onset during service, and 
particularly, to his in-service notations 
of elevated blood pressure.  If not, the 
examiner should opine as to whether it is 
at least as likely as not that any 
hypertension found is proximately due to 
or permanently aggravated by the 
Veterans' service-connected diabetes 
mellitus.  The rationale for all opinions 
expressed should be provided in a legible 
report.

4.  After completing the above 
development, arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any degenerative joint 
disease of the left hand found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  The examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The examiner should opine as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that any 
degenerative joint disease of the left 
hand found to be present is related to or 
had its onset during service.  If not, 
the examiner should opine as to whether 
it is at least as likely as not that any 
degenerative joint disease of the left 
hand found to be present is proximately 
due to or permanently aggravated by the 
Veterans' service-connected fracture of 
the left ring finger status post open 
reduction internal fixation.  The 
rationale for all opinions expressed 
should be provided in a legible report.

5.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any degenerative joint disease of the 
cervical spine found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner.  The 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  The examiner should 
comment on the Veteran's report regarding 
the onset and continuity of 
symptomatology relating to the Veteran's 
degenerative joint disease of the 
cervical spine since service, and opine 
as to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any degenerative joint disease of 
the cervical spine is related to or had 
its onset during service.  The rationale 
for all opinions expressed should be 
provided in a legible report.  

6.  Thereafter, adjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


